      Case 2:15-cv-00555-RCL-SMD Document 295 Filed 07/07/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

ANGELA MCCULLOUGH, et al.,                         )
individually and for a class of similarly situated )
~~00~                                              )
                                                   )
      Plaintiffs,                                  )
                                                   )          Case No. 2:15-cv-463-RCL
v.                                                 )
                                                   )
THE CITY OF MONTGOMERY, et al.,                    )
                                                   )
      Defendants.                                  )

ALDARESS CARTER, individually and                 )
for a class of similarly situated persons,        )
                                                  )
      Plaintiff,                                  )
                                                  )
v.                                                )           Case No. 2:15-cv-555-RCL      V
                                                  )
THE CITY OF MONTGOMERY, et al.,                   )
                                                  )
      Defendants.                                 )


                                              ORDER

        At an earlier stage in these proceedings, the Court issued an order to show cause why these

two cases should not be consolidated under Rule 42 of the Federal Rules of Civil Procedure. Order

(Mar. 10, 2017) (McCullough ECF No. 133; Carter ECF No. 99).               After the defendants in

McCullough appealed, the Court decided not to consolidate the cases and indicated that it would

reconsider consolidation at a later date. Order (Apr. 25, 2017) (Carter ECF No. 111). That later

date has arrived.

       These cases both arise from the same system of collecting traffic fines and fees in

Montgomery. At this stage, both cases present (1) claims under 42 U.S.C. § 1983 against the City

and JCS for violating the plaintiffs' Bearden rights and (2) state law claims for false imprisonment.
     Case 2:15-cv-00555-RCL-SMD Document 295 Filed 07/07/20 Page 2 of 3



McCullough additionally presents a state law claim for abuse of process. And Carter presents

claims under § 1983 ( 1) against the City and Mr. Kloess for violating Mr. Carter's right to counsel

and (2) against Mr. Kloess for violating Mr. Carter's Bearden rights. The Court believes that the

causes of action substantially overlap. Moreover, the Court continues to believe that the proposed

classes in the two cases would be similar. See Order 2 (Mar. 10, 2017).

       Regardless of whether the Court consolidates these cases, the Court intends to proceed

swiftly to consider class certification motions and to schedule a trial -    or trials -   as soon as it

may safely convene a jury.

       Therefore, the Court ORDERS that:

           •   By August 10, 2020, the parties in both cases shall meet and confer about (1) the

               appropriateness of consolidation, (2) a timeline for resolving motions for class

               certification, and (3) if mediation would help the parties resolve these cases short

               of trial.

           •   By August 10, 2020, the parties shall file a single joint status report on the docket

               for each case. The status report should answer the following questions: (1) whether

               the parties believe the Court should consolidate these cases for class certification

               and trial, (2) when the parties believe the Court should consider motions for class

               certification, and (3) whether the parties believe that the court should refer these

               cases for mediation. If the parties disagree as to any of these questions, the parties

               shall briefly state their positions on the areas of disagreement. Additionally, the

               parties shall file a proposed order as an attachment to the status report offering a

               briefing schedule for motions for class certification. Finally, the parties shall advise




                                                  2
        Case 2:15-cv-00555-RCL-SMD Document 295 Filed 07/07/20 Page 3 of 3




               the Court of available dates for a pretrial conference and trial and of how many

               days they estimate they will require for trial.

         IT IS SO ORDERED.


Date:                                                                 ~c.~
                                                                        Royce C. Lamberth
                                                                 United States District Court Judge




                                                 3
